 

Exhibit 10.3

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is entered into as of September 29,
2006, by and among ValueAct Capital Master Fund, L.P. (“ValueAct”), MLF Offshore
Portfolio Company, L.P. (“MLF”), Clayton, Dubilier & Rice Fund V Limited
Partnership (“Fund V”) and Clayton, Dubilier & Rice Fund VI Limited Partnership
(“Fund VI” and, together with Fund V, the “Stockholders”).

WHEREAS, SIRVA, Inc., a Delaware corporation (the “Company”), has entered into a
Securities Purchase Agreement (the “Securities Purchase Agreement”) with
ValueAct and MLF, dated as of September 25, 2006, pursuant to which, upon the
terms and subject to the conditions set forth therein, the Company will issue
its 10.00% Convertible Notes due 2011 (the “Notes”), which are convertible into
the Company’s 8.00% Convertible Perpetual Preferred Stock (the “Preferred
Stock”);

WHEREAS, the issuance (the “Issuance”) of the Preferred Stock upon conversion of
the Notes into such Preferred Stock is subject to approval by the stockholders
of the Company;

WHEREAS, the Stockholders collectively beneficially own 24,188,335 shares of
common stock, par value $.01 per share, of the Company (the “Common Stock,” and
together with any shares of Common Stock subsequently acquired, the “Subject
Stock”);

WHEREAS, as a condition to the willingness of ValueAct and MLF to enter into the
Securities Purchase Agreement, and as an inducement and in consideration
therefor, ValueAct and MLF have required that the Stockholders agree, and the
Stockholders have agreed, to enter into this Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings attributed to them in the Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
covenants and agreements contained in this Agreement, the parties intending to
be legally bound, hereby agree as follows:

ARTICLE I
VOTING

Section 1.1            Agreement to Vote.  (a)  Each Stockholder hereby agrees
that, during the period from and including the date of this Agreement through
and including the earliest to occur of (i) the conversion of the Notes into the
Preferred Stock, in accordance with the terms of the Notes, (ii) the maturity of
the Notes in accordance with their terms, and (iii) the termination of this
Agreement by mutual consent of the parties hereto (the “Voting Period”), such
Stockholder shall vote or execute consents with respect to (or cause to be voted
or consents to be executed with respect to) all shares of Subject Stock
beneficially owned by such Stockholder as of the applicable record date in favor
of the approval of the Issuance at any meeting (or any

1


--------------------------------------------------------------------------------




 

adjournment or postponement thereof) of the Company’s stockholders, or in any
other circumstances upon which a stockholder vote, consent or other approval
(including a written consent) with respect to the Issuance is sought.

(b)           Any vote required to be cast or consent required to be executed
pursuant to this Section 1.1 shall be cast or executed in accordance with the
applicable procedures relating thereto so as to ensure that it is duly counted
for purposes of determining that a quorum is present (if applicable) and for
purposes of recording the results of that vote or consent.

Section 1.2            Transfers.  Each Stockholder agrees that, during the
Voting Period, such Stockholder shall not sell, transfer, pledge, assign or
otherwise dispose of (including by gift) (collectively, “Transfer”), or enter
into any contract, option or other arrangement (including, without limitation,
any profit sharing arrangement) with respect to the Transfer of, any of its
Subject Stock to any Person, unless such Person agrees to be bound by the terms
of this Agreement with respect to such Subject Stock.

Section 1.3            Representations.  Each Stockholder represents and
warrants to ValueAct and MLF that the Subject Stock owned by such Stockholder
represents all Common Stock owned beneficially and of record by such
Stockholder.  Each Stockholder has the sole right to vote its Subject Stock, and
none of such Subject Stock is subject to any voting trust or other agreement,
arrangement or restriction with respect to the voting of such Subject Stock,
except as contemplated by this Agreement.

ARTICLE II
MISCELLANEOUS

Section 2.1            Notices.  All notices, requests and other communications
to any part hereunder shall be in writing (including facsimile or similar
writing) and shall be given:

if to ValueAct, to:

 

 

 

 

 

 

ValueAct Capital Master Fund, L.P.

 

 

435 Pacific Avenue, 4th Floor

 

 

San Francisco, California 94133

 

 

Attention: General Counsel

 

 

Fax Number: (415) 362-5727

 

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

Dechert LLP

 

 

Cira Centre

 

 

2929 Arch Street

 

 

Philadelphia, PA 19104-2857

 

 

Attention: Christopher Karras, Esq.

 

 

Fax Number: (215) 994-2222

 

 

 

 

2


--------------------------------------------------------------------------------




 

if to MLF:

 

 

 

 

 

 

MLF Offshore Portfolio Company, L.P.

 

 

455 N. Indian Rocks Road, Suite B

 

 

Belleair Bluffs, FL 33770

 

 

Attention: Matthew L. Feshbach

 

 

Fax Number: (727) 450-4959

 

 

 

 

if to the Stockholders:

 

 

 

 

 

 

Clayton, Dubilier & Rice Fund V Limited Partnership and Clayton, Dubilier & Rice
Fund VI Limited Partnership

 

 

1403 Foulk Road, Suite 106

 

 

Wilmington, DE 19803

 

 

Attention:  Theresa A. Gore

 

 

Fax Number: (302) 427-7398

 

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

Debevoise & Plimpton LLP

 

 

919 Third Avenue

 

 

New York, NY 10022

 

 

Attention: Paul Bird, Esq.

 

 

Fax Number: (212) 909-6836

 

 

 

 

Section 2.2            Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (regardless of
the laws that might otherwise govern under applicable conflicts of laws
thereof).

Section 2.3            Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by virtue of any
law, or due to any public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby
are fulfilled to the extent possible.

Section 2.4            Assignment.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  No party may assign, delegate or otherwise transfer any
of its rights or obligations under this Agreement

3


--------------------------------------------------------------------------------




 

without the consent of the other parties hereto, provided, however, that each
Stockholder may transfer all or a portion of its Subject Stock pursuant to
Section 1.2 hereof.

Section 2.5            Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and each of which shall
constitute one and the same document.  This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

Section 2.6            Entire Agreement.  This Agreement and the agreements
referenced herein constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only in a writing
executed by the parties to be bound thereby.

Section 2.7            Amendment.  This Agreement may not be amended except by
an instrument in writing signed by the parties hereto.

Section 2.8            Termination of Agreement.  This Agreement may be
terminated by the mutual written consent of the parties hereto.  This Agreement
shall terminate automatically without any further action on the part of the
parties hereto upon the termination of the Voting Period.

Section 2.9            Enforcement.  Each Stockholder agrees that irreparable
damage would occur, damages would be difficult to determine and would be an
insufficient remedy and no other adequate remedy would exist at law or in
equity, in each case in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached (or any party hereto threatens such a breach).  Accordingly, it is
agreed that in the event of a breach or threatened breach of this Agreement by a
Stockholder, the Company, ValueAct and MLF (and their respective successors and
assigns) shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, in addition to any other remedy to which such party is entitled at
law or in equity.  Each Stockholder irrevocably waives any defenses based on
adequacy of any other remedy, whether at law or in equity, that might be
asserted as a bar to the remedy of specific performance of any of the terms or
provisions hereof or injunctive relief in any action brought therefor by the
Company, ValueAct or MLF.

Section 2.10         Third Party Beneficiary.  The Company shall be a
third-party beneficiary of this Agreement.

[The remainder of this page is blank.]

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

VALUEACT CAPITAL MASTER FUND, L.P.

 

 

By:

its general partner, VA Partners, LLC

 

 

 

 

 

By:

/s/ George F. Hamel, Jr.

 

 

 

Name:

George F. Hamel, Jr.

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

MLF Offshore Portfolio Company, LP

 

 

By:

its general partner, MLF Cayman GP, Ltd

 

 

 

 

 

By:

/s/ Matthew L. Feshbach

 

 

 

Name:

Matthew L. Feshbach

 

 

 

Title:

Director

 

 

 

 

 

 

 

Clayton, Dubilier & Rice Fund V Limited Partnership

 

 

By:

CD&R Associates V Limited Partnership, its general partner

 

 

 

 

 

By:

CD&R Investment Associates II, Inc., its managing general partner

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name:

Theresa A. Gore

 

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

Clayton, Dubilier & Rice Fund VI Limited Partnership

 

 

By:

CD&R Associates VI Limited Partnership, its general partner

 

 

 

 

 

By:

CD&R Investment Associates VI, Inc., its general partner

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name:

Theresa A. Gore

 

 

 

Title:

Vice President and Treasurer

 

[SIGNATURE PAGE — CD&R VOTING AGREEMENT]


--------------------------------------------------------------------------------